          Case 7:15-cv-06323-CS Document 163 Filed 10/06/20 Page 1 of 1




                                     81 Main Street, Suite 306
                                   White Plains, New York 10601
                                    Telephone: (914) 607-7010
                                       www.abramslaw.com

                                                                              ROBERT A. SPOLZINO
                                                                                       Partner
                                                                              rspolzino@abramslaw.com

                                         October 6, 2020

By ECF and Email

Honorable Cathy Seibel
United States District Judge
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, New York 10601-4150
chambersnysdseibel@nysd.uscourts.gov

       Re:     Save the Sound, et al. v. Westchester County, et al., Case No. 7:15-cv-06323-CS

Dear Judge Seibel:
      We represent the City of New Rochelle, the Town of Mamaroneck, the Village of
Larchmont and the Village of Pelham Manor, the municipalities which collectively make up the
New Rochelle Sewer District (the “NRSD defendants”), in the above-referenced action.
        As you may recall, our reply with respect to the motion to dismiss is due on Thursday. Due
to a number of deadlines this week and next, I am writing, with the consent of counsel for the
plaintiffs, to request that the deadline for service of the NRSD Defendants’ reply and the filing of
all papers be extended to October 29, 2020.
        Thank you for your courtesy in this matter.


                                        Respectfully yours,

       Abrams, Fensterman, Fensterman, Eisman, Formato, Ferrara, Wolf & Carone, LLP
                              Attorneys for NRSD Defendants

                                                /s/
                                        Robert A. Spolzino
